DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 11/04/2020 have been entered.
The claim objection of claim 7 is withdrawn in light of the amendments.
The 35 USC 112(b) claim rejection of claim 7 is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (US-7,147,548) in view of Esquibel (US-9,038,224) and further in view of Hamerski (US-2001/0028022).
	Regarding claim 1 (Currently Amended), Mehrabi (US-7,147,548) discloses a replaceable tool mount for a rotary floor-treating machine comprising:
(a) a block (base 22) having tapered sides (“[e]dge 26 is slightly longer than edge 24 forming the base to be slightly wedge-shaped”) [Mehrabi; col. 3, lines 38-40] leading from a rear edge (26) to an arcuate front edge (24) (arcuately fits to the circular disc shape of “rotating disk 14”) of a lesser width dimension than the rear edge [Mehrabi; col. 3, lines 
However, Esquibel (US-9,038,224) teaches an integrally formed resilient latch member (locking mechanism 48), the latch member (locking mechanism 48) terminating at a free end thereof (Fig. 1).  Since the locking mechanism 48 of Esquibel is an improvement to mounting an individual abrading element, a scrub brush in the case of Esquibel, to a base, it therefore would have been obvious to one of ordinary skill in the art to add a latch member as taught by Esquibel to the front edge of base of Mehrabi in order to lock the attachment during use [Esquibel; col. 2, lines 20-35], preventing inadvertent disengagement.  Esquibel fails to disclose the presence of a notch and that the latch member is cantilevered.  
However, Hamerski (US-2001/0028022) teaches the presence of a notch (shown in Figure 8) extending radially inwardly from an edge toward, but short of the opposite edge, and an integrally formed resilient latch member (48) cantilevered with respect to the notch (Fig. 8), the latch member terminating at a free end thereof in a tab (48), the tab (48) extending at a predetermined angle to a remainder of the latch member (48) (Fig. 8).  Since Hamerski is pertinent to sliding connectors, it therefore would have been obvious to one of ordinary skill in the art to modify the latch member of Esquibel with a notch as taught by Hamerski to allow easier deflection of the latch by the user (the notch allows for a longer length of cantilever than mounting the latch member right at the end as in Esquibel, where the lever arm length is effectively zero, thus making pressing easier and greater deflection) and to provide a tab, as taught by Hamerski, to allow easier grip/pressing with the hand of a user due to the enlarged surface area.  
Regarding claim 4 (Original), Mehrabi, as modified, discloses the replaceable tool mount of claim 1 and Hamerski further teaches wherein the latch member (48 of Hamerski) is joined to the bottom surface (side of block 22 opposite side 25 in Figure 2a) (Esquibel teaches the latch member 48 must be on the surface that contacts the slot) by a living hinge (Hammerski shows the living hinge on the slot facing surface in Figures 7 and 8).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (US-7,147,548) in view of Esquibel (US-9,038,224) and further in view of Hamerski (US-2001/0028022) and Luk-Tung (US-2010/0175237).
	Regarding claim 3 (Currently Amended), Mehrabi , as modified, discloses the replaceable tool mount of claim 1 wherein the tapered sides (sides 28) are of a predetermined thickness (i.e. manufactured thickness) (Fig. 2a) each includes a portion that flares outward at an angle (Figs. 3 and 5), but fails to disclose each includes a first portion extending perpendicular to the top surface and a second portion that flares outward at an angle from the first portion.
	However, Luk-Tung (US-2010/0175237) teaches a first portion extending generally perpendicular to the top surface and a second portion that flares outward from the first portion (Fig. 9).  Since Luk-Tung teaches two separate portions on a slidable mounting plate (14), it therefore would have been obvious to one of ordinary skill in the art to provide two separate portions, for the angled portion to more greatly oppose y-direction forces, and the perpendicular, or substantially perpendicular, section more greatly oppose x-direction forces.   

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (US-7,147,548) in view of Esquibel (US-9,038,224) and further in view of Hamerski (US-2001/0028022) and Rossi (US-2008/0176498).
	Regarding claim 5 (Original), Mehrabi discloses the replaceable tool mount of claim 1 but fails to disclose wherein the tool mount is formed of molded plastic material.

	Regarding claim 6 (Original), Mehrabi, as modified, discloses the replaceable tool mount of claim 4, and  wherein the tab extends beyond a plane of the bottom surface when the latch member is not being depressed into the notch (Esquibel in Figure 5 and Hamerski in Figure 8 show the latch member extending beyond a plane of the sliding surface).
	However, Rossi (US-2008/0176498) teaches wherein a tool mount (26) is formed of a molded (Figs. 6 and 7 show a molded shape) plastic material (“thermoplastic”) [Rossi; paragraph 0064].  Since Rossi teaches that thermoplastic is an alternative to a metal base, it therefore would have been obvious to one of ordinary skill in the art to form the rigid tool base of Mehrabi with a molded thermoplastic as taught by Rossi in order to provide a tool base that is typically cheaper and lighter weight while still being sufficiently rigid for surface grinding [Rossi; paragraph 0064].  
	Regarding claim 7 (Currently Amended), Mehrabi, as modified, discloses a replaceable tool mount for a drive plate of a floor treating machine comprising:
a) a circular plate (disk 14) adapted for rotary attachment to a floor treating machine (machine 10) (Fig. 1), the plate (14) having a planar upper surface and a lower surface (Figs. 1a, 2b, 5) that includes a concentrally located circular recess of a depth less than a thickness dimension of the plate (14) (Fig. 2b) with a plurality of regularly spaced radially extending tapered slots (slots 40) ( tapering accommodates an “[e]dge 26 is slightly longer than edge 24 forming the base to be slightly wedge-shaped”) [Mehrabi; col. 3, lines 38-40] extending from the circular recess to a peripheral edge of the circular plate (14) (Fig. 2b), the slots (slots 40) being more narrow at a front edge than at a rear edge (to accommodate an “[e]dge 26 is slightly longer than 
b) a block (base 22) of claim 1 insertable into a selected one of the radially extending tapered slots (40) (Figs. 2a and 2b) in the plate (14) from the centrally located circular recess (Fig. 2b) causing the latch member to be recessed into the notch (latch member 48 of Hammerski recessed in notch of Hammerski, shown in Figure 8), the block (base 22) being radially movable in the selected slot (insertion shown by arrow in Figure 2a) until the tab (latch 48 taught by Esquibel in view of tab 48 Hamerski) snaps over the peripheral edge of the plate (Esquibel teaches the latch 48 extending over the peripheral edge of the slot, where the end of the slot of Mehrabi is the peripheral edge of the plate).

    PNG
    media_image1.png
    413
    447
    media_image1.png
    Greyscale

	Mehrabi fails to disclose the plate is steel.  However, Rossi teaches wherein the tool support components, scuh as the tool base 26, can be made of steel to provide suitably rigid or .  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Hamerski is non-analogous art since Hamerski is not concerned with rotary floor treating machines and that there would be no reason to combine these elements with the dovetail slot of a floor scrubbing/abrading element.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s problem is with temporarily attaching a dovetail slot within its slot.  
Hammerski, while recommended for hanging pictures, is not confined to only being used to hang pictures but a variety of structures which need to be temporarily fastened together.  Therefore, one of ordinary skill would have recognized prior art in supports, such as Hamerski, as being reasonably pertinent to the problem faced by the inventor.  Mehrabi teaches dovetail slots can be used to secure the block, Esquibel teaches an improvement upon dovetail slots used for individual scrubbing/abrading elements in the form of a latching mechanism, and Hamerski teaches an improvement upon dovetail latching mechanisms with a more nimble lock that is easier 

	Applicant argues that the Park ‘568 doesn’t disclose that blocks 21 can be inserted from the centrally located portion.  In response, Park (US-2007/0254568) shows in Figure 2 how the element (20) is inserted with a dotted line, which is from the centrally located portion.  However, the prior art of Park is no longer used in the rejection and therefore the argument is moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723